01213430                                            5678ÿ114
                        Case 1:20-cr-00330-AJN Document  6 0Filed
                                                               ÿ01/13/21 Page 1 of 4
                                                                                                                              wxÿy! z!ÿ{ |6w
                                                                                                                zÿ

    }~            w"ÿ              ~            !                        5"!            "               ÿ


                                                            U$VWXYZ[
                                                             U3,3.lro,s'
   tH6ÿa>76B>ÿ?KÿP7:<?;<ÿMaOPQÿ:<ÿDB76K>@@8ÿC?;:=?7:;Jÿ=H6ÿ<F76BEÿ?Kÿ=H6ÿNOe\fghiÿ5:7><Rÿj<ÿG:=HÿB;8ÿ=8F6ÿ?Kÿ6C67J6;D8ÿ<:=>B=:?;LÿG6
   DB76K>@@8ÿB<<6<<ÿH?Gÿ=?ÿ^6<=ÿ6;<>76ÿ=H6ÿ<BK6=8ÿ?Kÿ<=BKKLÿ:;CB=6<ÿB;Eÿ=H6ÿF>^@:DR
                                                #$%ÿU$VWXYZ[ÿu3vopo+vÿ$2+,lno3.'ÿ%kl.


                                                                                                        20
                                                                                                  /2 ll




                                                                                                          .
                                                                                               12 we




                                                                                                       on
                                                                                                     0/




                                                                                                    si
                                                                                            ed ax




                                                                                             er t.
                                                                                                 is
                                                                                          t p igh
                                                                                          id M




                                                                                               m
                                                                                       ou yr
                                                                                       ec v




                                                          #$%&'ÿ)*+,-+./0ÿ1+'23.'+
                                                                                            21


                                                                                    ith op
                                                                                      D S
                                                                                   0 U




                                                                                         4/


                                                                                  w c
                                                                                       1/
                                                                               33 in




                                                                               d by

      45678ÿ:;<=:=>=:?;ÿ:<ÿ@:A6ÿBÿ<CB@@ÿD:=8ÿB;Eÿ=?ÿD?F6ÿG:=HÿCBI?7ÿ6C67J6;D:6<ÿ?7ÿ?=H67ÿ<:J;:K:DB;=ÿ:;=677>F=:?;<ÿ?Kÿ;?7CB@ÿ?F67B=:?;<Lÿ=H68ÿ6BDH
                                                                                   on
                                                                             R d




                                                                           ite d
                                                                          C ite




                                                                         ib te




      HB56ÿD?;=:;>:=8ÿ?Kÿ?F67B=:?;<ÿMNOOPQÿF@B;<ÿ=HB=ÿF7?5:E6ÿJ>:EB;D6ÿ=?ÿ<=BKKR
                                                                                 d
                                                                       20 C




                                                                      oh ec
                                                                               e
                                                                            iv


                                                                    pr ot
                                                                         ch




                                                                      S6B7;ÿT?76
                                                                  is pr
                                                                      Ar


                                                                 n is
                                                              tio nt
                                                            uc e
                                                          od um
                                                        pr oc
                                                      re d
                                                    er is
                                                       Th




                                                           #$%&'ÿU$VWXYZ[ÿ1+'23.'+
                                                        rth
                                                     Fu




      \;ÿ]6^7>B78ÿ_`_`Lÿ=H6ÿaOPb<ÿP>^@:Dÿc6B@=Hÿd675:D6ÿMPcdQÿ<=BKKÿG676ÿF@BD6Eÿ:;ÿ?F67B=:?;B@ÿE76<<ÿ>;:K?7C<ÿ=?ÿ^6ÿ76BE8ÿ=?ÿ76<F?;Eÿ=?ÿNOe\fg
      hiÿ:;D:E6;=<ÿ^8ÿ=H6ÿj<<:<=B;=ÿd6D76=B78ÿK?7ÿc6B@=HR
                                                                      S6B7;ÿT?76




                                                   #$%&'ÿU$VWXYZ[ÿU3kklm3,lno3.ÿ)pp3,n'
      aOPÿPcdÿOKK:D67<ÿHB56ÿ^66;ÿE6F@?86EÿK?7ÿ;B=:?;B@ÿ=7B56@g76@B=6Eÿ<D766;:;JÿB=ÿB:7F?7=<ÿB;Eÿq\NÿHB<ÿ^66;ÿB<A6Eÿ=?ÿ<HB76ÿaOPg76@B=6E
      J>:EB;D6ÿG:=Hÿ<=B=6ÿB;Eÿ@?DB@ÿD?776D=:?;<R
8111 !"1                                                                                                                       012
01213430                                            5678ÿ114
                        Case 1:20-cr-00330-AJN Document  6 0Filed
                                                               ÿ01/13/21 Page 2 of 4
                                                                     #$%&'ÿ)*&$




                                                                +,-,./01-2345,0
      67$ÿ8&9:%&;ÿ<%'$ÿ*=ÿ9'=*&:%>9*'ÿ=*&ÿ>7$ÿ8?@<9Aÿ&$B%&C9'BÿD*&*'%E9&?FÿGDHIJKLMNOÿ9Fÿ%ÿ8*&>%<ÿ=*&ÿ8?@<9Aÿ9'=*&:%>9*'ÿ8?@<9F7$Cÿ@;ÿ>7$
      D*&*'%E9&?FÿGDHIJKLMNOÿ6%FPÿQ*&A$ÿ%>ÿ>7$ÿR79>$ÿS*?F$TÿU*&P9'Bÿ9'ÿA*'V?'A>9*'ÿU9>7ÿDKDTÿSSWÿ%'Cÿ*>7$&ÿ%B$'A;ÿF>%P$7*<C$&FX
                                                               Y*ÿ>*ÿA*&*'%E9&?FXB*E




                                                                     +Z+45,0
      67$ÿD$'>$&Fÿ=*&ÿK9F$%F$ÿD*'>&*<ÿ%'Cÿ[&$E$'>9*'ÿGDKDOÿ7%Fÿ$F>%@<9F7$Cÿ%ÿ&$F*?&A$ÿ8*&>%<ÿ*'ÿDKDXB*EÿU9>7ÿ>7$ÿ<%>$F>ÿ9'=*&:%>9*'ÿ=&*:ÿDKD
                                                                                                          20
                                                                                                    /2 ll




                                                                                                            .
                                                                                                 12 we

      %'Cÿ>7$ÿ*E$&%&A79'Bÿ:$C9A%<ÿA*::?'9>;ÿ*'ÿDHIJKLMNX




                                                                                                         on
                                                                                                       0/




                                                                                                      si
                                                                                              ed ax




                                                                                               er t.
                                                                                                   is
                                                                                            t p igh
                                                                   Y*ÿ>*ÿACAXB*E
                                                                                            id M




                                                                                                 m
                                                                                        ou yr
                                                                                        ec v



                                                                                              21


                                                                                     ith op
                                                                                       D S
                                                                                    0 U




                                                                                           4/


                                                                                   w c
                                                                                        1/
                                                                                33 in




                                                                                d by
                                                                                    on
                                                                              R d




                                                                            ite d
                                                                           C ite




                                                                          ib te
                                                                                  d
                                                                        20 C




                                                                       oh ec
                                                                                e
                                                                             iv


                                                                     pr ot
                                                                          ch


                                                                   is pr
                                                                       Ar


                                                                  n is
                                                               tio nt




                                                                     \]^45,0
                                                             uc e
                                                           od um
                                                         pr oc




      6*ÿ<$%&'ÿ%@*?>ÿ9'>$&'%>9*'%<ÿ>&%E$<ÿ&$F>&9A>9*'FTÿ7*Uÿ;*?ÿA%'ÿ8&$8%&$ÿ=*&ÿA*&*'%E9&?FTÿ%'CÿU7%>ÿ>7$ÿ_XWXÿB*E$&':$'>ÿ9FÿC*9'Bÿ9'ÿ&$F8*'F$ÿ>*
                                                       re d




      >7$ÿE9&?FTÿE9F9>ÿ7>>8FàaUUUX?F%XB*EaA*&*'%E9&?F
                                                     er his
                                                   th T




                                                            Y*ÿ>*ÿ?F%XB*EaA*&*'%E9&?F
                                                       r
                                                    Fu




                                                         DHIJKLMNÿD%F$F
   #*%C9'BÿC%>%ÿXXX




8111 !"1                                                                                                                    312
01213430                                           5678ÿ114
                       Case 1:20-cr-00330-AJN Document  6 0Filed
                                                              ÿ01/13/21 Page 3 of 4




                                                             $%&'()*)+ÿ-).*.
                                                                  /01234                              20
                                                                                                /2 ll




                                                                                                        .
                                                                                             12 we




                                                                                                     on
                                                                                                   0/




                                                                                                  si
                                                                                          ed ax




                                                                                           er t.
                                                                                               is
                                                                                        t p igh
                                                                                        id M




                                                                                             m
                                                                                    ou yr
                                                                                    ec v




                                                   56789:ÿ<=ÿ>?7@A9BÿCD<ÿD@E9ÿF<7GH9A9IÿA9BA>?JK
                                                                                          21


                                                                                 ith op
                                                                                   D S
                                                                                0 U




                                                                                       4/


                                                                               w c
                                                                                    1/
                                                                            33 in




                                                                            d by
                                                                                on
                                                                          R d




                                                                        ite d
                                                                       C ite




                                                                      ib te
                                                                              d
                                                                    20 C




                                                                   oh ec
                                                                            e




                                                               L)M+NMOÿ-).*.
                                                                         iv


                                                                 pr ot




                                                                   P1PP4
                                                                      ch


                                                               is pr
                                                                   Ar


                                                              n is
                                                           tio nt
                                                         uc e
                                                       od um




                                         56789:ÿ<=ÿ>?7@A9BÿC>ADÿG9?I>?JÿA9BABÿ@?Iÿ?<ÿG:9E><6BÿF<7GH9A9IÿA9BAK
                                                     pr oc
                                                   re d
                                                 er his
                                               th T




                                                                L%.N*NQ)ÿ-).*.
                                                                  3210R/
                                                   r
                                                Fu




                                                 56789:ÿ<=ÿ>?7@A9BÿAD@AÿD@E9ÿ9E9:ÿD@Iÿ@ÿG<B>A>E9ÿA9BAK



                                     S)TUMÿ&%U)ÿTV%W*ÿ*X)ÿ+T*TÿTM+ÿQN)YÿNM+NQN+WT(ÿZT[N(N*\ÿ.*T*.ÿ]




                                   ^_`abcd/ÿe<79ÿ^<?=>?979?Aÿa?=<:7@A><?
8111 !"1                                                                                #12
01213430                                                5678ÿ114
                            Case 1:20-cr-00330-AJN Document  6 0Filed
                                                                   ÿ01/13/21 Page 4 of 4

   NOPQRÿTUQÿVWXYQÿORÿZ[VOTOPQÿ\]VQVÿ]TÿVQ^Q\TÿVOTQVÿ]R_ÿORÿXQVZ[RVQÿT[ÿTUQÿ̀TT[XRQaÿNQRQX]^ÿb]XXcVÿ_OXQ\TOPQVdÿTUQÿbefÿgQY]R
   OhhQ_O]TQ^aÿXQPOQiORYÿ]^^ÿORh]TQVÿiU[ÿU]PQÿjeklmnopÿXOVqÿr]\T[XVdÿ]Vÿ_QV\XOgQ_ÿgaÿTUQÿjmjdÿT[ÿ_QTQXhORQÿiUO\UÿORh]TQVÿ]XQ
   VWOT]g^Qÿr[XÿU[hQÿ\[RrORQhQRTsÿtOR\QÿTUQÿXQ^Q]VQÿ[rÿTUQÿ̀TT[XRQaÿNQRQX]^cVÿ[XOYOR]^ÿhQh[ÿT[ÿTUQÿbWXQ]Wÿ[rÿfXOV[RVÿ[Rÿu]X\Uÿvwd
   vxvxÿORVTXW\TORYÿWVÿT[ÿZXO[XOTOyQÿU[hQÿ\[RrORQhQRTÿ]Vÿ]Rÿ]ZZX[ZXO]TQÿXQVZ[RVQÿT[ÿTUQÿjeklmnopÿZ]R_QhO\dÿTUQÿbefÿU]V
   VOYROrO\]RT^aÿOR\XQ]VQ_ÿOTVÿZ^]\QhQRTÿ[rÿ[rrQR_QXVÿ[RÿU[hQÿ\[RrORQhQRTsÿjWXXQRT^adÿTUQÿbefÿU]VÿnnnÿORh]TQVÿ[RÿU[hQ
   \[RrORQhQRTsÿzUQÿT[T]^ÿRWhgQXÿ[rÿORh]TQVÿZ^]\Q_ÿORÿU[hQÿ\[RrORQhQRTÿrX[hÿu]X\UÿvwdÿvxvxÿT[ÿTUQÿZXQVQRTÿ{OR\^W_ORYÿORh]TQV
   iU[ÿU]PQÿ\[hZ^QTQ_ÿVQXPO\Qÿ[rÿTUQOXÿVQRTQR\Q|ÿOVÿnnns
                                 }~ÿÿ}ÿÿÿÿ


    
       }¡¢ÿ£¤ÿÿ£ÿ¥ÿ¤ÿ¦~§ÿÿ}~
       }~ÿ¨¨}¡ÿ©¡¢ÿª
       }~ÿÿ©¡¢ÿª                                                                         20
                                                                                                        /2 ll




                                                                                                                .
                                                                                                     12 we




                                                                                                             on
                                                                                                           0/




                                                                                                          si
                                                                                                  ed ax




                                                                                                   er t.
                                                                                                       is
                                                                                                t p igh
                                                                                                id M




                                                                                                     m
       }~ÿ©ÿ©¡¢ÿª
                                                                                            ou yr
                                                                                            ec v



                                                                                                  21


                                                                                         ith op
                                                                                           D S
                                                                                        0 U




                                                                                               4/


                                                                                       w c
                                                                                            1/
                                                                                    33 in




                                                                                    d by

       }«ÿ¬}~­ÿ§¡¨£ÿ~®ÿÿ̄ÿ̄ÿ}°
                                                                                        on
                                                                                  R d




                                                                                ite d
                                                                               C ite




                                                                              ib te
                                                                                      d
                                                                            20 C




                                                                           oh ec
                                                                                    e
                                                                                 iv




       }«ÿ¬}~­ÿ̄¢ÿ¡¡
                                                                         pr ot
                                                                              ch


                                                                       is pr
                                                                           Ar


                                                                      n is
                                                                   tio nt




       }«¬}~­ÿ̄®ÿÿ±ÿ̄¯}ÿ~®
                                                                 uc e
                                                               od um
                                                             pr oc
                                                           re d
                                                         er his
                                                       th Tr
                                                        Fu




     #$%&'ÿ)*                3456'7*           9%:6';%4*             >6?77?*                B&*;47**                E7*%&?:7*            E7*%&?:7*ÿG%?ÿHHH
     +"ÿ6"ÿ+ ,        -!ÿ ÿ 1 <!ÿ0ÿ"ÿ-!.!!     <!0ÿÿÿ567       +C"!!!              7.!,ÿ8ÿ-1        !!1ÿ8ÿI!
     +"ÿ6"ÿ-!.!!    -!ÿ2ÿ+  =ÿ0ÿ"ÿ<!     @A.ÿ6" !! 2.!!! ÿ8ÿ+   Fÿ2!         @1.,
     /!!.ÿ 01!      11" !!  2ÿ0ÿÿ-!.!,     " ÿ6 !      D ,ÿ !        7ÿD.       -.ÿ@A"! 
     2!!               ",ÿ8ÿ                           +.!! ÿ7                            7".!!          -1ÿ 1
                              !!!                                 6"ÿ/!!ÿ7                              Dÿ8ÿD   =!ÿD
                              !ÿÿ 

      ÿ -6+ Fÿ-@+Dÿ+7!,ÿ7.!, 01! ÿJ".!, I!ÿ-K                                                   
    2+ L"! 6 ÿM1 


8111 !"1                                                                                                                              212
